Citation Nr: 0917304	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a compensable evaluation for the service-
connected bilateral high frequency hearing loss.

3.  Entitlement to service connection for claimed tinnitus.

4.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1971 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO.  
The Veteran testified before a decision review officer (DRO) 
in hearings at the RO in January and December 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that service connection for a 
back disorder was previously denied.  In the course of this 
appeal the RO concluded that there was new and material 
evidence submitted and reviewed the claim de novo.  The Board 
will review the issue in the same fashion.  This negates the 
need for notice pursuant to Kent v. Nicholson, 21 Vet. App. 1 
(2006).  Moreover, there is no prejudice to the Veteran as de 
novo review gives the broadest possible consideration.

There is however a notice deficiency with regard to the 
increased rating issue that requires development.  While the 
case was at the Board, the case of Vazquez-Flores v. Peake, 
22 Vet. App.37 (2008) was decided.  This provides for 
specific notice that must be provided in increased ratings 
cases.  There has been no such complete notice in this case 
and the Board cannot do it in the first instance.

Finally, there is a hearing question that should be 
clarified, and should have been prior to the case coming to 
the Board.  In a substantive appeal received on March 15, 
2007, a VA form I-9 indicated that appellant did not want a 
hearing.  A document attached to that substantive appeal, and 
received the same day, indicated that he desired a video 
hearing before a Member of the Board.  Such hearings are 
scheduled by the RO and that matter needs clarification 
before a determination can be made on the issues certified 
for appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).

2.  If additional evidence is received 
and it is otherwise appropriate or 
needed, readjudication should be 
undertaken.  (This may not be needed if 
no additional evidence is received.)  If 
there is readjudication and the claims 
are not granted, or if no readjudication 
is needed, the step requested in 
paragraph 3 should be undertaken.

3.  The AMC/RO should contact the 
Veteran, and his representative as 
indicated to ascertain whether a 
videoconference hearing is desired.  If 
so the AMC/RO take appropriate action to 
schedule the Veteran for a video-
conference hearing before a Veterans Law 
Judge at the RO in accordance with 
applicable procedures.  A copy of the 
notice provided to the Veteran of the 
scheduled hearing should be placed in the 
claims folder.  If the Veteran ultimately 
decides not to wait for a hearing, the 
Veteran should withdraw the hearing 
request in writing to the RO.

Thereafter, as indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




